Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 8/18/22.  
Claims 1, 3, 7-14, 16-22, 24 and 31-32 are pending in this application and are being examined in this Office Action.

	Priority
The applicant claims benefit as follows:
		
    PNG
    media_image1.png
    200
    457
    media_image1.png
    Greyscale



	Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 7-14, 16-22, 24 and 31-32 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite because of the claim language “eventually weak acidic hydrogen”.  The specification doesn’t define the metes and bounds of “eventually weak acidic hydrogen”, such that one would know what is included and what is excluded. It is unclear how applicant defines “eventually weak acidic hydrogen” to know which hydrogens would be included in that term and the time frame for “eventually”.
Claim 2 is indefinite because of the claim language “so that the organic fluid readily participates in the formation of unsaturated intermediates by donating protons (H+)”. The specification doesn’t define the metes and bounds of “readily participates in the formation of unsaturated intermediates by donating protons (H+)”, such that one would know what is included and what is excluded. It is unclear how applicant defines “readily participates” to know which organic fluids would be included or excluded.
Furthermore, since acidity is dependent on many factors such as the reaction conditions, e.g. temperature, along with the presence or absence of additional components in the mixture, the assessment of weak acidity or ready participation to donate protons is unclear and indefinite. 
Claim 1 is rejected as confusing since applicant refers to “the organic fluid”. But applicant earlier claims “a reactive organic fluid” and later “the reactive organic fluid”. The examiner is unsure if “the organic fluid” and “a reactive organic fluid” are different or the same fluid. 
Claims 3, 8, 20-22, 24, 31-32 are rejected are being not further limiting for the claim language of “the organic fluid” “reactive fluid”. Claim 1, from which the claims depends, recites “a reactive organic fluid”. “The organic fluid” and “reactive fluid” in the claims are broader in scope and not further limiting. 
Claims 10-13 are rejected are being not further limiting for the claim language of “the solid catalyst”. Claim 1, from which the claims depends, recites “a supported hydrogenation catalyst”. “The solid catalyst” in claim 10 is broader in scope and not further limiting. 
Claims 14, 21 are rejected as not having antecedent basis for the claim language of “the amine to substrate”. Claim 1, from which the claims depends does not have this claim language “amine” or “substrate”.
Claims 17-19 are rejected as not having antecedent basis for the claim language of “the reaction products obtained in a one-pot process starting from ammonia (NH3) are monoethanolamine, diethanolamine, triethanolamine or ethylene diamine”, “the reaction products obtained in a one-pot process starting from ammonia (NH3) are monoethanolamine, diethanolamine, triethanolamine or ethylene diamine” and “the reaction products obtained in a one-pot process starting from dimethylamine (DMA) are N,N-dimethylaminoethanol or N,N,N',N'- tetramethylethylenediamine”. Claim 1, from which the claims depends does not claim “reaction products”. Nor it is clear how these reaction products, nor the claimed amines reads on the claim language in claim 1. The applicant needs to refer to specific claim language in claim 1 in their dependent claims for the claims to be definite and defined.
Claim 8 is rejected for the claim language “solved in”. The examiner does not know what this means.

Claim 3 is rejected for the claim language of “as in a hydroxyl group” and “as in an amine group”. It is unclear how the recitation of exemplary or preferred embodiments limits the scope of the genus claimed. The Examiner is unsure if the recitation of preferred embodiments excludes some embodiments.
These limitations are also indefinite because they are narrower limitations of a broader limitation recited earlier in the claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
The dependent claims are rejected as being dependent on a rejected claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3, 7-14, 16-19 and 32 are rejected under 35 USC 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant is directed to the Guidelines for the Examination of Patent Applications under the 35 USC 112, f 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4 pages 1099-1 111, Friday January 5, 2001. This is a written description rejection. This is a written description rejection.
The claims are drawn to a process for preparing alkanolamines and diamines, characterized by a two-step procedure wherein step 1 comprises under inert atmosphere and in a reactive organic fluid reacting of glycolaldehyde with an aminating agent, whereof at least part of molecules of the organic fluid contain a labile H+ or have an acidic, eventually weak acidic hydrogen, to give unsaturated intermediates and step 2 comprises hydrogenating the reaction mixture obtained in the first step under a hydrogen atmosphere whilst in contact with a supported hydrogenation catalyst and still in the reactive organic fluid. Claim 2 also includes the claim language for “so that the organic fluid readily participates in the formation of unsaturated intermediates by donating protons (H+)”.
However, Applicants’ specification only provides working examples of four alcohols as the organic solvent.
Thus, since the applicant has exemplified only alcohols and has not included this critical element in the claim language, the examiner asserts the applicant has not shown possession of the claimed invention for all “reactive organic fluid… whereof at least part of molecules of the organic fluid contain a labile H+ or have an acidic, eventually weak acidic hydrogen” or “so that the organic fluid readily participates in the formation of unsaturated intermediates by donating protons (H+)”.
The examiner points to Haynes et al. (CRC Handbook of Chemistry and Physics, 94 Ed., 2014, Section 15: Practical Laboratory Data, Laboratory Solvents and Other Liquid Reagents), in which Haynes shows the properties of 575 liquids that are commonly used in the laboratory as solvents or chemical reagents (first page). These are only the commonly used solvents and reagents in the laboratory. The full spectrum of solvents would include many more. Applicant has only shown examples for their invention of four alcohols. 
Furthermore Reichardt (Solvents and Solvent Effects in Organic Chemistry, 3rd Ed., 2003, Wiley-VCH) teaches that “However, there is no one single scale of acidity and basicity, equally valid and useful for all types of solvents and applicable to both equilibrium and kinetic situations.” (page 77, fourth paragraph)
Additionally, Davis (Acid-Base Behavior in Aprotic Organic Solvents, 1968, National Bureau of Standards Monograph 105) teaches that “Hantzsch and his associates, using two kinetic methods and a static method, demonstrated that acids which appear equally strong in aqueous solutions (including perchloric, hydrochloric, and nitric acids) display markedly different strengths in organic solvents such as those named.” (page 115, first column, first paragraph)
To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention (e.g., see In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978); see also see also Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (CAFC 1991)). The “written description” requirement may be satisfied by using “such descriptive means as words, structures, figures, diagrams formulas, etc., that fully set forth the claimed invention” (e.g., see Lockwood, 107 F.3d at 1572,41 USPQ2dat 1966).
Thus the prior art shows the large breadth of solvents and the unpredictability of assessing the reactivities of a “reactive organic fluid… whereof at least part of molecules of the organic fluid contain a labile H+ or have an acidic, eventually weak acidic hydrogen”. The applicant has not shown possession of the full range of “reactive organic fluid… whereof at least part of molecules of the organic fluid contain a labile H+ or have an acidic, eventually weak acidic hydrogen”, nor how would one assess the acidity or lability of the hydrogen ion in the reactive organic fluid. The USPTO is not equipped with the laboratory facilities to perform experiments testing the acidity or lability of the hydrogen ion in the reactive organic fluid for all possible organic solvents, and their combinations. It is the applicant’s responsibility to show that they have performed the appropriate experiments to show they had possession of the claimed invention or to show the predictability of the chemical reactions and product formation for the full range of claimed reactive organic fluids.
Thus, applicant’s disclosure and the art shows that the applicant is not in possession of all “reactive organic fluid… whereof at least part of molecules of the organic fluid contain a labile H+ or have an acidic, eventually weak acidic hydrogen” or “so that the organic fluid readily participates in the formation of unsaturated intermediates by donating protons (H+)” for their claimed invention.

 Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3, 7, 10-14, 16, 20-22, 24 and 31-32 are rejected under 35 USC 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant is directed to the Guidelines for the Examination of Patent Applications under the 35 USC 112, f 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4 pages 1099-1 111, Friday January 5, 2001. This is a written description rejection. This is a written description rejection.
The claims are drawn to a process for preparing alkanolamines and diamines, characterized by a two-step procedure wherein step 1 comprises under inert atmosphere and in a reactive organic fluid reacting of glycolaldehyde with an aminating agent, whereof at least part of molecules of the organic fluid contain a labile H+ or have an acidic, eventually weak acidic hydrogen, to give unsaturated intermediates and step 2 comprises hydrogenating the reaction mixture obtained in the first step under a hydrogen atmosphere whilst in contact with a supported hydrogenation catalyst and still in the reactive organic fluid. 
However, Applicants’ specification only provides working examples of three aminating agents, which comprise three lower alkyl amines.
Thus, since the applicant has exemplified only three aminating agents and has not included this critical element in the claim language, the examiner asserts the applicant has not shown possession of the claimed invention for all “reactive organic fluid… whereof at least part of molecules of the organic fluid contain a labile H+ or have an acidic, eventually weak acidic hydrogen”.
The examiner points to Atienza (Amination: An Overview, 2008) which gives an overview of the breadth of amination agents, which include cyclic ureas, aryl hydroxylamines, oximes, azo compounds, oxaziridines, azido compounds, nitroso compounds, etc., and the many different types of chemical amination mechanisms, e.g. electrophilic amination, reductive amination, hydroamination, nucleophilic amination (second, fourth and fifth pages). 
In comparison, the applicant has only exemplified three lower alkyl amines in the same multistep process.
To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention (e.g., see In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978); see also see also Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (CAFC 1991)). The “written description” requirement may be satisfied by using “such descriptive means as words, structures, figures, diagrams formulas, etc., that fully set forth the claimed invention” (e.g., see Lockwood, 107 F.3d at 1572,41 USPQ2dat 1966).
Thus the prior art shows the large breadth of amination agents and the possible divergent amination mechanisms. The applicant has not shown possession of the full range of “aminating agents”, nor how would one assess the ability of all these aminating agents to form applicant’s products by applicant’s claimed amination steps. The USPTO is not equipped with the laboratory facilities to perform experiments testing the ability of all aminating agents to form applicant’s products. It is the applicant’s responsibility to show that they have performed the appropriate experiments to show they had possession of the claimed invention or to show the predictability of the chemical reactions and product formation for the full range of claimed aminating agents.
Thus, applicant’s disclosure and the art shows that the applicant is not in possession of all “aminating agents” for their claimed invention.

Claim Rejections – 35 USC 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
1.	Applicant Claims
2.	Determining the scope and contents of the prior art.
3.	Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1, 3, 7-14, 16-22, 24 and 31-32 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as being obvious over Wang et al. (CN 107011194, pub date 2017) (see Machine English translation).
The claims are drawn to a process for preparing alkanolamines and diamines, characterized by a two-step procedure wherein step 1 comprises under inert atmosphere and in a reactive organic fluid reacting of glycolaldehyde with an aminating agent, whereof at least part of molecules of the organic fluid contain a labile H+ or have an acidic, eventually weak acidic hydrogen, to give unsaturated intermediates and step 2 comprises hydrogenating the reaction mixture obtained in the first step under a hydrogen atmosphere whilst in contact with a supported hydrogenation catalyst and still in the reactive organic fluid. 
Wang et al. teaches a one pot catalytic reduction amination of glycolaldehyde and an aminating agent (ammonia, methylamine, ethylamine and butylamine) in an organic solution of methanol, ethanol, isopropanol or tetrahydrofuran with hydrogen. The supported catalyst contains Pd, Ru, etc. with silica, etc. on carbon, with an aminating agent between 1 to 50% by weight, a mass ratio of the glycolaldehyde to the aminating agent is 1:10 to 30:1, a pressure of 1-8 MPa, a temperature of 30 to 200 degrees C. The products are alkanolamines and diamines, e.g. ethanolamine and ethyelendiamine. Wang et al. exemplifies first adding glycolaldehyde with the aminating agent in solution and then later in a second step adding a catalyst and hydrogen, under pressure with heat. (Summary of the invention part, claims, examples 7 and 8).
With regard to the two step procedure in one pot and the formation of an unsaturated intermediate, the examiner asserts Wang et al. reads on these limitations. Wang et al. exemplifies first adding glycolaldehyde with the aminating agent in solution and then later in a second step adding a catalyst and hydrogen (examples 7 and 8). Thus this reads on a two step procedure in one pot. Additionally, since applicant’s reaction and Wang et al.’s reaction forms the same products from the same reactants in the same reductive amination mechanism, the examiner asserts Wang et al. also forms applicant’s “unsaturated intermediate”. The formation of an inherent unsaturated intermediate in a reductive amination is inherent to the chemistry of the reductive amination reaction and is not a patentable distinction. Even if it does not, it would be obvious to form the unsaturated intermediates in the first step and subsequently hydrogenate the unsaturated intermediate to form the hydrogenated alkanolamines and diamines. Since catalytic hydrogenation reactions specifically hydrogenate unsaturation or double bonds in an intermediate, an unsaturated intermediate would inherently be the reactant that would react with hydrogen on the catalyst. The mechanisms of hydrogenations on catalysts are well known to go through an unsaturated substrate. Thus reaction of glycolaldehyde with an aminating agent would inherently form an amine coupled unsaturated intermediate. The structure of the unsaturated intermediate directly correlates with the unsaturated glycolaldehyde at the unsaturated oxygen carbon (carbonyl) bond. In a second step, the hydrogen would inherently react with the amine coupled unsaturated intermediate to form hydrogenated alkanolamines and diamines. 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. (MPEP § 2114)
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)… See also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)” (MPEP § 2112.02)
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
“Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference.”
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” (MPEP 2112 V) (MPEP 2100-48). 
Therefore these claims are fully met.
	
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658